Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9, 11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002090034 (JP ‘034) in further view of US Patent 5,452,925 (Huang).
With respect to claim 1, JP ‘034 shows a refrigerator comprising: a first cabinet (2, Fig.2) comprising a first cooling space (8); a second cabinet (3, Fig.2) comprising a second cooling space (23) independent of the first cooling space, the second cabinet being detachably coupled to the first cabinet (via 30 and 43); a connection mechanism (30) provided on a first opposing surface (2a, Fig.3) of the first cabinet (2) opposite to the second cabinet (3) to allow the second cabinet (3) to be pulled toward the first cabinet (2) and connected to the first cabinet (Fig.3). JP ‘034 doesn’t show the connection mechanism is rotatable on a shaft. Huang teaches a connection mechanism (33, Fig.3) provided on a first opposing surface of the first panel (1) opposite to the second panel (other 1) to allow the second panel to be pulled toward the first panel (Fig.3, Fig.4) and connected to the first cabinet, the connection mechanism (33) being rotatable on a rotation shaft (332, Fig.3, Fig.4); and a manipulation portion (32) connected to the connection mechanism to drive the connection mechanism, the manipulation portion (32) being provided on the first panel (1) to be manipulated from an outside of the first panel (Fig.2).  It would have been obvious to one having ordinary skill in the art to change the connection mechanism such that it is a connection mechanism on a rotatable shaft and to include a manipulation portion, such as taught by Huang, in order to easily, quickly and efficiently latch and unlatch the cabinets from outside of the cabinets.
With respect to claim 2, the combination teaches (Huang) wherein a second opposing surface of the second cabinet (other panel 1) comprises a caught portion (43, Fig.3, Fig.1), the second opposing surface being opposite to the first opposing surface of the first cabinet, and wherein the connection mechanism comprises a catching portion (hook of 33, Fig.1) configured to engage with the caught portion (43, Fig.4).  
With respect to claim 3, the combination teaches (Huang) wherein the catching portion comprises: an extension portion (hook body of 33, Fig.4) extending from the first cabinet to the second cabinet in a connected state (Fig.4) in which the first cabinet and the second cabinet are connected to each other; and a front-end portion bent from a front-end of the extension portion (Fig.4) toward the caught portion (43) to engage with the caught portion (Fig.4).  
With respect to claim 4, the combination teaches (Huang) wherein the connection mechanism (33) is configured to rotate between an accommodated state (Fig.3) and a connected state (Fig.4), the connection mechanism in the accommodated state being accommodated on an inner - 19 -0504-0099 (WJ-202006-010-1-USO, PSD20-0362-USO) side of the first opposing surface of the first cabinet (Fig.3), the connection mechanism in the connected state (Fig.4) being engaged with a caught portion (43) of the second cabinet by allowing the second cabinet to be pulled toward the first cabinet and connected to the first cabinet (Fig.4).  
With respect to claim 5, the combination teaches (Huang) wherein the first opposing surface of the first cabinet is formed with an accommodating portion (31, Fig.1), and wherein, based on the connection mechanism being in the accommodated state (Fig.3), the connection mechanism is accommodated in the accommodating portion without protruding from the accommodating portion (Fig.3, at 3).  
With respect to claim 6, the combination teaches (Huang)  wherein the caught portion (43) is formed on an inner side of the second opposing surface (Fig.2) of the second cabinet without protruding out of the second cabinet (Fig.3).  
With respect to claim 7, the combination teaches (Huang) wherein a second opposing surface of the second cabinet is formed with a recessed portion (at 4, Fig.2, Fig.3), and wherein, based on the connection mechanism (33) being in the connected state (Fig.4), a part of the connection mechanism (33) is inserted into the recessed portion (at 4, Fig.4).  
With respect to claim 8, the combination teaches (Huang) wherein the manipulation portion (32, Fig.1) comprises a tool hole (321, Fig.1) to which a tool (5, Fig.2) is connected, and wherein the manipulation portion (32) is rotatable by the tool connected to the tool hole (Col.3 lines 52-60).  
With respect to claim 9, the combination teaches (Huang) wherein the manipulation portion (32) further comprises at least a portion (341, Fig.1) provided on a front-end surface of the first cabinet to be manipulated from the outside of the first cabinet (Fig.3).  
With respect to claim 11, the combination teaches (Huang) alternatively the manipulation portion is 321, further comprising a power transmission mechanism (322) disposed between the manipulation portion (321) and the connection mechanism (33), the power transmission mechanism being configured to transmit an external force input (wrench, via opening 331) to the manipulation portion (321) to the connection mechanism (33).  
With respect to claim 13, the combination shows (JP ‘034) further comprising a duct member (25, Fig.14) provided between the first cabinet (2) and the second cabinet (3) to communicate the first cooling space (8/9) with the second cooling space (23, section 0007 of translation).  
With respect to claim 15, the combination shows (JP ‘034) further comprising: - 21 -0504-0099 (WJ-202006-010-1-USO, PSD20-0362-USO) a rear side connection mechanism (44, Fig.8) coupling a rear end of the first cabinet (2) to a rear end of the second cabinet (3), wherein the rear side connection mechanism comprises: a connection plate (44) arranged on a rear surface of the first cabinet and a rear surface of the second cabinet (Fig.1, Fig.8), and a fastening member (screws, see translation 0037) configured to fasten the connection plate to the rear surface of the first cabinet and the rear surface of the second cabinet.  
With respect to claim 16, the combination teaches (Huang) wherein the manipulation portion (32) comprises a shaft mechanism including a tool hole (321) to which a tool (5) is connectable, and wherein the shaft mechanism is configured to transmit power from the outside to the connection mechanism (33) through a power transmission mechanism (322).  
With respect to claim 17, the combination teaches (Huang) wherein the tool (5) comprises a hexagon wrench (Fig.2).  
With respect to claim 18, the combination teaches (Huang) wherein, based on the connection mechanism (33) being in an accommodated state (Fig.3) of being accommodated on an inner surface of the first cabinet, the manipulation portion (32) and the connection mechanism (33) extend in a first direction (vertical), and wherein, based on the connection mechanism (33) being in a connected state (Fig.4) of being engaged with a caught portion (43) of the second cabinet thereby pulling the first cabinet closer to the second cabinet, the manipulation portion (32) extends in a second direction (horizontally, Fig.4) perpendicular to the first direction (Fig.3).  
3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002090034 (JP ‘034) in view of US Patent 5,452,925 (Huang) in further view of JP52-26382 (JP ‘382). 
With respect to claim 10,  the combination shows (JP ‘034) alternatively first cabinet is (3) and second cabinet is 2, a door (24, Fig.2) disposed in front of the first cabinet (3), the door being configured to open and close the first cooling space (23, Fig.1, Fig.2); and a hinge member (Fig.2) configured to rotatably couple the door to the first cabinet. With respect to claim 10, the combination doesn’t explicitly show the hinge member covers a portion of the manipulation portion. JP ‘382 shows a hinge member (20) wherein the at least a portion of the manipulation portion (16, Fig.6) is covered by the hinge member (20) without being exposed to the outside.  It would have been obvious to one having ordinary skill in the art to place the bottom hinge of door 24 of modified JP ‘034, such that it covers a portion of the manipulation portion, such as shown by JP ‘382, in order to conceal the mechanism from front view.
4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002090034 (JP ‘034) in view of US Patent 5,452,925 (Huang) in further view of US 2014/0290141 (Mayer).
With respect to claim 12, the combination doesn’t show a worm and worm wheel. Mayer shows wherein the power transmission mechanism comprises: a worm (13, Fig.1) connected to the manipulation portion (14) and configured to rotate together with the manipulation portion (14); and a worm wheel (12) meshing with the worm and axially supported by the rotation shaft (6) of the connection mechanism (5).  It would have been obvious to one having ordinary skill in the art to modify the power transmission mechanism such that it has a worm and worm wheel, such as shown by Mayer, in order to provide smooth rotation of the connection mechanism and frictionally hold the connection mechanism at the intended precise positions by the friction of the gear and the worm. 
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002090034 (JP ‘034) in view of US Patent 5,452,925 (Huang) in further view of KR19990030012 (KR ‘012).
With respect to claim 14, the combination shows (JP ‘034) wherein each of the first cabinet (2) and the second cabinet (3) further comprises a communication hole (17, 25, Fig.14, Fig.15) that allows a corresponding one of the first cooling space and the second cooling space to communicate with the duct member (13, Fig.14). The combination doesn’t show a seal member to seal the communication hole. KR ‘012 shows and wherein the refrigerator further comprises a seal member (32a, 32b, Fig.2) configured to seal the communication hole (21, Fig.3, see translated abstract).  It would have been obvious to one having ordinary skill in the art to include a seal member such as shown by KR ‘012, to tightly seal the communication hole to prevent air leakage at the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637